Broyles, P. J.
The headnotes need no elaboration. We can not forbear saying, however, that, under the facts of this case, it looks as if justice,' expediency, and common sense would all answer yes to the question whether the plaintiff should be allowed to maintain her action; but, as was said by Powell, J., in Hill v. Moffett, supra: “Expediency, in such cases, loudly argues for an affirmative answer, but the law says no. The dictates of the law are superior to the dictates of expediency. The title to personal property, including choses in action, belonging to the estate of a decedent passes at his death, not to his heirs, but to his administrator; the heirs have merely an equitable interest in such assets; and they can sue for the recovery of such property or for the collection of such debts only when, on the part of the administrator, there is collusion, insolvency, unwillingness to collect the assets when called on, or some other like special circumstance. Worthy v. Johnson, 8 Ga. 236; Morgan v. Woods, 69 Ga. 599; Smith v. Turner, 112 Ga. 533 (37 S. E. 705). Many more citations to the same effect could be given, if necessary.”

Judgment reverséd.


Bloodworth and Stephens, JJ., concur'.